Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-6, 10-16, 19-22 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A substrate support assembly comprising a plurality of zones, the substrate support assembly further comprising: a metal layer in the ceramic body or the second body, wherein the metal layer a) is separated from one or more spatially tunable heating elements of the plurality of spatially tunable heating elements and acts as a common ground for the one or more spatially tunable heating elements or b) is separated from one or more temperature sensors of the plurality of temperature sensors and acts as a common ground for the one or more temperature sensors; and a plurality of vias that connect the metal layer to the one or more spatially tunable heating elements or the one or more temperature sensors as recited in claim 1.

A substrate support assembly, comprising  a heater controller electrically connected to one or more of the plurality of spatially tunable heating elements, the heater controller to perform at least one of a first set of operations or a second set of operations, wherein: the first set of operations comprises: 
independently control controlling an output for a first spatially tunable heating element of the plurality of spatially tunable heating elements relative to a second spatially tunable heating element of the plurality of spatially tunable heating elements; 
receiving a temperature measurement from a first temperature sensor of the plurality of temperature sensors that is proximate to the first additional resistive heating element; and
 determining whether the first spatially tunable heating element has failed based on the temperature measurement; and 
the second set of operations comprises: 
receiving the temperature measurement from the first temperature sensor of the plurality of temperature sensors that is proximate to the first spatially tunable heating element;

determining whether the difference exceeds a threshold; and responsive to determining that the difference exceeds the threshold, adjusting a setting of the first spatially tunable heating element as recited in claim 6.
A substrate support assembly comprising a plurality of zones, the substrate support assembly further comprising: a metal layer in the ceramic body or the second body, wherein the metal layer a) is separated from one or more spatially tunable heating elements of the plurality of spatially tunable heating elements and acts as a common ground for the one or more spatially tunable heating elements or b) is separated from one or more temperature sensors of the plurality of temperature sensors and acts as a common ground for the one or more temperature sensors; and a plurality of vias that connect the metal layer to the one or more spatially tunable heating elements or the one or more temperature sensors as recited in claim 12.
A substrate support assembly, comprising a heater controller electrically connected to a first spatially tunable heating element of the plurality of spatially tunable heating elements, the heater controller to: receive a temperature measurement from a first temperature sensor of the plurality of temperature 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANNY NGUYEN/           Primary Examiner, Art Unit 2836